DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The remarks filed August 24, 2022 has been entered. No claims have been cancelled, added, or amended. Accordingly, claims 1-12 remain pending.

Response to Arguments
Applicant's arguments filed August 24, 2022 have been fully considered but they are not persuasive. 
On pages 7-8, Applicant alleges “…Tanigawa…does not appear to disclose ‘determining based on a result of comparing the second data with the fourth data, whether or not the first process uses sensitive information…and does not appear to suggest a combination of the description of paragraph 90 with paragraph 94 of Tanigawa. The assertion in the office against the noted features of claim 1 appears to merely combine the respective expressions disclosed in Tanigawa ”. This is not persuasive. The examiner applied the broadest reasonable interpretation for a first process, which involves the process of the storage of data, and accordingly applied the Tanigawa reference. Paragraph 32 of Tanigawa reveals the first process (the storage) of image data, wherein the image data consists of the images of people, their faces, and characters/symbols. Paragraphs 3 and 20 (and also paragraph 53) of Tanigawa reveal that the images of people, their faces and characters/symbols are considered privacy information.   Paragraphs 19 and 34 of Tanigawa reveal a first image processing which involves character recognition to delete/blur characters, symbols etc., using neural network deep learning and to detect subjects such as people in images. Paragraphs 53-54 also reveal the determination/detection of characters/symbols (which are privacy related characters) and an obscuring/blurring/deleting is performed on the characters/symbols during the obscuring processing in what is called a first/second image processing. The output of the image is stored, which this storage step of the data is the first process. Figure 10, step 301 of Tanigawa discloses a comparison of the stored fourth data (which is the second image processing result) is made with the stored second data (which is the stored first pre-processing output result). The comparison involves the determination/ checking whether stored second image processing result has obscured all sensitive elements detected in the stored first pre-processing images (the first process is the storing of the data). It is understood that to determine whether the second image processing is completed on the fourth data/ the stored processed images, the method has to compare the fourth data with the stored second data. This is done by determining and comparing whether the fourth data/ the stored second processing images still contains sensitive data elements/subjects/symbols/characters that is present in the stored first pre-processing images. Thus, a determination is made whether the first process result has sensitive information. Therefore, applying the broadest reasonable interpretation, Tanigawa teaches determining based on a result of comparing the second data with the fourth data, whether or not the storage of data (first process) uses sensitive information. In addition, in the office action, the examiner further includes the teaching of Sasaki reference to teach the portion of determining whether or not a first process uses sensitive information, wherein Sasaki teaches, in paragraph 18 and 38, determining whether the stored secret information is necessary by the first processing means, thus a determination/detection is made whether the information contains sensitive information.

On page 8, Applicant further alleges, “Sasaki appears to merely describe determining whether or not process based on the in-house confidential information including user information of the client terminal device is necessary, but does not describe or suggest, ‘determining, based on a result of comparing the second data with the fourth data, whether or not the first process uses sensitive information.” This is not persuasive, please see paragraph above. In the office action, Sasaki was not relied upon to teach determining based on a result of comparing the second data with the fourth data, whether or not the first process uses sensitive information. Tanigawa reference was used to teach said limitation.  

On page 8, the Applicant further alleges “…at least one claim element is not present, in the asserted combination of references. Hence, the office action fails to establish a prima facie case of obviousness…” This is not persuasive, again please see the paragraphs above. Figure 10, step 301 of Tanigawa discloses a comparison of the stored fourth data (which is the second image processing result) is made with the stored second data (which is the stored first pre-processing output result). The comparison involves the determination/ checking whether stored second image processing result has obscured all sensitive elements detected in the stored first pre-processing images. It is understood that to determine whether the second image processing is completed on the fourth data/ the stored processed images, the method has to compare the fourth data with the stored second data. This is done by determining and comparing whether the fourth data/ the stored second processing images still contains sensitive data elements/subjects/symbols/characters that is present in the stored first pre-processing images. Thus, applying the broadest reasonable interpretation, Tanigawa teaches determining based on a result of comparing the second data with the fourth data, whether or not the storage of data (first process) uses sensitive information. In addition, in the office action, the examiner further includes the teaching of Sasaki reference to teach the portion of determining whether or not a first process uses sensitive information, wherein Sasaki teaches, in paragraph 18 and 38, determining whether the stored secret information is necessary by the first processing means, thus a determination/detection is made whether the information contains sensitive information

On pages 9-10, Applicant repeats the remarks presented on page 7-8 with regards to claim 5, alleging “…Tanigawa…does not appear to disclose ‘determining based on a result of comparing the second data with the fourth data, whether or not the first process uses sensitive information…and does not appear to suggest a combination of the description of paragraph 90 with paragraph 94 of Tanigawa. The assertion in the office against the noted features of claim 1 appears to merely combine the respective expressions disclosed in Tanigawa ”. Again, this is not persuasive. The Applicant does not define a first process in the claim; thus, the examiner applied the broadest reasonable interpretation for first process, which involves the storage of the data, and accordingly applied the Tanigawa reference in view of Sasaki. Paragraph 32 of Tanigawa reveals the first process (the storage) of image data , wherein the image data consists of the images of people, their faces, and characters/symbols. Paragraphs 3 and 20 (and also paragraph 53) of Tanigawa reveal that the images of people, their faces and characters/symbols are considered privacy information.   Paragraphs 19 and 34 of Tanigawa reveal a first image processing which involves character recognition to delete/blur characters, symbols etc., using neural network deep learning and to detect subjects such as people in images. Paragraphs 53-54 also reveal the determination/detection of characters/symbols  (which are privacy related characters) and an obscuring/blurring/deleting is performed on the characters/symbols during the obscuring processing in what is called a first/second image processing. The output of the image is stored, which this storage step of the data is the first process. Figure 10, step 301 of Tanigawa discloses a comparison of the stored fourth data (which is the second image processing result) is made with the stored second data (which is the stored first pre-processing output result). The comparison involves the determination/ checking whether stored second image processing result has obscured all sensitive elements detected in the stored first pre-processing images. It is understood that to determine whether the second image processing is completed on the stored first preprocessing images, the method has to compare the fourth data with the first stored data. This is done by determining and comparing whether the fourth data/ the stored second processing images still contains sensitive data elements/subjects/symbols/characters that maybe present in the stored first preprocessing images. Thus, applying the broadest reasonable interpretation, Tanigawa teaches determining based on a result of comparing the second data with the fourth data, whether or not the storage of data (first process) uses sensitive information. In addition, in the office action, the examiner further includes the teaching of Sasaki reference to teach the portion of determining whether or not a first process uses sensitive information, wherein Sasaki teaches, in paragraph 18 and 38, determining whether the stored secret information is necessary by the first processing means, thus a determination/detection is made whether the information contains sensitive information.

On page 10, Applicant, again repeats the remarks presented on page 8 with respect to claim 5, further alleging, “Sasaki appears to merely describe determining whether or not process based on the in-house confidential information including user information of the client terminal device is necessary, but does not describe or suggest, ‘determining, based on a result of comparing the second data with the fourth data, whether or not the first process uses sensitive information.” This is not persuasive, please see paragraphs above. In the office action, Sasaki was not relied upon to teach determining based on a result of comparing the second data with the fourth data, whether or not the first process uses sensitive information. Tanigawa reference was used to teach said limitation.  

On page 10, the Applicant further alleges with respect to claim 5“…at least one claim element is not present, in the asserted combination of references. Hence, the office action fails to establish a prima facie case of obviousness…” This is not persuasive, again please see the paragraphs above. Figure 10, step 301 of Tanigawa discloses a comparison of the stored fourth data (which is the second image processing result) is made with the stored second data (which is the stored first pre-processing output result). The comparison involves the determination/ checking whether stored second image processing result has obscured all sensitive elements detected in the stored first pre-processing images. It is understood that to determine whether the second image processing is completed on the fourth data/ the stored processed images, the method has to compare the fourth data with the stored second data. This is done by determining and comparing whether the fourth data/ the stored second processing images still contains sensitive data elements/subjects/symbols/characters that is present in the stored first pre-processing images. Thus, applying the broadest reasonable interpretation, Tanigawa teaches determining based on a result of comparing the second data with the fourth data, whether or not the storage of data (first process) uses sensitive information. In addition, in the office action, the examiner further includes the teaching of Sasaki reference to teach the portion of determining whether or not a first process uses sensitive information, wherein Sasaki teaches, in paragraph 18 and 38, determining whether the stored secret information is necessary by the first processing means, thus a determination/detection is made whether the information contains sensitive information

On page 11-12, Applicant repeats the remarks presented on page 7-8 with respect to claim 9, alleging “…Tanigawa…does not appear to disclose ‘determining based on a result of comparing the second data with the fourth data, whether or not the first process uses sensitive information…and does not appear to suggest a combination of the description of paragraph 90 with paragraph 94 of Tanigawa. The assertion in the office against the noted features of claim 1 appears to merely combine the respective expressions disclosed in Tanigawa ”. Again, this is not persuasive. Please see paragraphs above.

On page 12, Applicant, again repeats the remarks presented on page 8 with respect to claim 9, further alleging, “Sasaki appears to merely describe determining whether or not process based on the in-house confidential information including user information of the client terminal device is necessary, but does not describe or suggest, ‘determining, based on a result of comparing the second data with the fourth data, whether or not the first process uses sensitive information.” This is not persuasive, please see paragraphs above.

On pages 12-13, the Applicant further alleges with respect to claim 9“…at least one claim element is not present, in the asserted combination of references. Hence, the office action fails to establish a prima facie case of obviousness…” This is not persuasive, again please see the paragraphs above. Figure 10, step 301 of Tanigawa discloses a comparison of the stored fourth data (which is the second image processing result) is made with the stored second data (which is the stored first pre-processing output result). The comparison involves the determination/ checking whether stored second image processing result has obscured all sensitive elements detected in the stored first pre-processing images. It is understood that to determine whether the second image processing is completed on the fourth data/ the stored processed images, the method has to compare the fourth data with the stored second data. This is done by determining and comparing whether the fourth data/ the stored second processing images still contains sensitive data elements/subjects/symbols/characters that is present in the stored first pre-processing images. Thus, applying the broadest reasonable interpretation, Tanigawa teaches determining based on a result of comparing the second data with the fourth data, whether or not the storage of data (first process) uses sensitive information. In addition, in the office action, the examiner further includes the teaching of Sasaki reference to teach the portion of determining whether or not a first process uses sensitive information, wherein Sasaki teaches, in paragraph 18 and 38, determining whether the stored secret information is necessary by the first processing means, thus a determination/detection is made whether the information contains sensitive information

On page 13, Applicant alleges “…[i]n view of the distinction of claims 1, 5, and 9 noted above, at least one claimed element is not present in the asserted combination of references. Hence, the Office Action fails to establish a prima facie case of obviousness vis-à-vis claims 1, 5, and 9. Claims 3, 8, and 11 ultimately depend from claims 1, 5, and 9, and so at least similarly distinguish over the asserted combination of references.” This is not persuasive, please see paragraphs above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa et al US 20180113997 (hereinafter Tanigawa) in view of Sasaki JP 2011076504 English Machine Translation (hereinafter Sasaki).

As to claim 1, Tanigawa teaches a non-transitory computer-readable recording medium (Figure 1, reference number 16 “storage unit”, paragraph 30, and reference number 23 “data accumulator”) having stored therein an information processing program (paragraph 30 discloses the memory is an element which various types of information are stored) that causes a computer to execute a process comprising: 
extracting second data through executing a first process on first data including sensitive information (paragraph 32 disclose a controller obtains pre-processing image data and its image ID from the data accumulator, the first process is the storage of the pre-processing image data; paragraph 32 also mentions the image ID as sensitive information, a candidate for obscuring via the obscuring process); 
outputting fourth data obtained by executing the first process on third data (Figure 10, step S205, the fourth data is obtained/outputted and stored in server apparatus, wherein the first process involves storing the third data, and the third data is the data output from step s204) , the third data being obtained by executing a second process to delete sensitive information on the first data (Figure 10, the second process to delete sensitive information on the first data is step S204, which is execute second obscuring processing on processed images resulting from first image processing, see paragraph 53 which discusses obscuring processing involves deletion of privacy-related characters), 
and determining, based on a result of comparing the second data with the fourth data (Figure 10, stepS301 compares the fourth data, the second image processing result, with the second data, the first pre-processing image process output result) , whether or not the first process uses information (paragraph 94 discloses the details of the first obscuring processing on the first pre-processing images is obtained; therefore the level of obscuring determines whether the first process stores/uses the sensitive information).
Tanigawa is silent in teaching determining whether or not the first process uses sensitive information.
Sasaki teaches a first process that perform storage processing (paragraph 38), and determining whether or not the first process uses sensitive information (paragraphs 18 and 38 disclose determination means that determines whether the secret information is necessary by the first processing means).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claim invention to modify Tanigawa’s processing program with Sasaki’s teaching of determination means to prevent unauthorize access to the data (paragraphs 11, 13-14 of Sasaki).

As to claim 2, the combination of Tanigawa in view of Sasaki teach the process further 20comprising: in a case where the second data is different from the fourth data (Tanigawa: Figure 10, stepS301 compares the fourth data, the second image processing result, with the second data, the first pre-processing image process output. When it is determined that the second image processing on the second image data is complete and hence different from the first pre-processing data, step s303 is executed, which involves obtaining information regarding first and second obscuring processing. Paragraph 94 discloses the first obscuring processing on the first pre-processing images is obtained and the level of obscuring determines whether there is sensitive information in the first pre-processing data that was stored), determining that the first process uses the sensitive information (Sasaki: claim 1 and paragraphs 15 and 18 disclose determination means that determines the secret information is necessary by the first processing means).

As to claim 4, the combination of Tanigawa in view of Sasaki teach the process further comprising: receiving instruction of the first process on the first data (Tanigawa: paragraph 28 discloses the pre-processing image data  are stored in the pre-processing image data accumulator; paragraph 29 discloses the controller controls the data accumulator and executes instructions which entails retrieving data from the pre-processing image data accumulator); and in a case where the first process does not use the sensitive information (Sasaki: claim 1 discusses processing is executed when the sensitive information is not necessary “ 2 processing unit that executes processing for the request when it is determined that the processing based on the intra-company confidential information is not necessary by the determination unit, see also paragraph 18 which recites “ when it is determined that processing based on the internal secret information Is not necessary”), outputting information related to the second process to delete the sensitive information from the first data or executing the second process on the first data(Sasaki: paragraph 18 which recites “ when it is determined that processing based on the internal secret information Is not necessary, a 2 processing step for executing processing for the request is executed”).

As to claim 5, Tanigawa teaches an information processing (Figure 10) method comprising: 
at a computer extracting second data through executing a first process on first data including sensitive information(paragraph 32 disclose a controller obtains pre-processing image data and its image ID from the data accumulator, the first process is the storage of the pre-processing  image data; paragraph 32 also mentions the image ID as sensitive information, a candidate for obscuring via the obscuring process); 
outputting fourth data obtained by executing the first process on third data(Figure 10, step S205, the fourth data is obtained/outputted and stored in server apparatus, wherein the first process involves storing the third data, and the third data is the data output from step s204), the third data being obtained by executing a second process to delete sensitive information on the first data(Figure 10, the second process to delete sensitive information on the first data is step S204, which is execute second obscuring processing on processed images resulting from first image processing, see paragraph 53 which discusses obscuring processing involves deletion of privacy-related characters);
 and determining, based or a result of comparing the second data with the fourth data(Figure 10, stepS301 compares the fourth data, the second image processing result, with the second data, the first pre-processing image process output ), whether or not the first process uses information(paragraph 94 discloses the details of the first obscuring processing on the first pre-processing images is obtained; therefore the level of obscuring determines whether the first process stores/uses the sensitive information).
Tanigawa is silent in teaching determining whether or not the first process uses sensitive information.
Sasaki teaches a first process that perform storage processing (paragraph 38), and determining whether or not the first process uses sensitive information (paragraph 18 and 38 disclose determination means that determines whether the secret information is necessary by the first processing means).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claim invention to modify Tanigawa’s processing program with Sasaki’s teaching of determination means to prevent unauthorize access to the data (paragraphs 11, 13-14 of Sasaki).

As to claim 6, the combination of Tanigawa in view of Sasaki teach further comprising: at the computer, in a case where the second data is different from 10the fourth data(Tanigawa: Figure 10, stepS301 compares the fourth data, the second image processing result, with the second data, the first pre-processing image process output. When it is determining that the second image processing on the second image data is complete and hence different from the first pre-processing data, step s303 is executed, which involves obtaining information regarding  first and second obscuring processing. Paragraph 94 discloses the first obscuring processing on the first pre-processing images is obtained and the level of obscuring determines whether there is sensitive information in the first pre-processing data that was stored), determining that the first process uses the sensitive information(Sasaki: claim 1 and paragraphs 15 and 18 disclose determination means that determines the secret information is necessary by the first processing means).

As to claim 8, the combination of Tanigawa in view of Sasaki teach further comprising: at the computer, receiving instruction of the first process on the 25first data(Tanigawa: paragraph 28 discloses the pre-processing image data  are stored in the pre-processing image data accumulator; paragraph 29 discloses the controller controls the data accumulator and executes instructions which entails retrieving data from the pre-processing image data accumulator); and 88Fujitsu Ref. No. 19-01701 in a case where the first process does not use the sensitive information(Sasaki: claim 1 discusses processing is executed when the sensitive information is not necessary “ 2 processing unit that executes processing for the request when it is determined that the processing based on the intra-company confidential information is not necessary by the determination unit, see also paragraph 18 which recites “ when it is determined that processing based on the internal secret information Is not necessary”), outputting information related to the second process to delete the sensitive information from the first data or executing the 5second process on the first data(Sasaki: paragraph 18 which recites “ when it is determined that processing based on the internal secret information Is not necessary, a 2 processing step for executing processing for the request is executed”).

As to claim 9, Tanigawa teaches an information processing apparatus (Figure 1) comprising: a memory(Figure 1, reference number 16 “storage unit”, paragraph 30 and reference number 23 “data accumulator”); and a processor (Figure 1, reference number 11 “Controller” and reference number 21 “Controller”) coupled to the memory(Figure 1, reference number 16 “storage unit”, paragraph 30 and reference number 23 “data accumulator”), the processor 10being configured to: 
extract second data through executing a first process on first data including sensitive information(paragraph 32 disclose a controller obtains pre-processing image data and its image ID from the data accumulator, the first process is the storage of the pre-processing  image data; paragraph 32 also mentions the image ID as sensitive information, a candidate for obscuring via the obscuring process); 
output fourth data obtained by executing the first process on third data(Figure 10, step S205, the fourth data is obtained/outputted and stored in server apparatus, wherein the first process involves storing the data, and the third data is the data output from step s204), the third data being obtained 15by executing a second process to delete sensitive information on the first data(Figure 10, the second process to delete sensitive information on the first data is step S204, execute second obscuring processing on processed images resulting from first image processing, see paragraph 53 which discusses obscuring processing involves deletion of privacy-related characters);
 and determine, based on a result of comparing the second data with the fourth data(Figure 10, stepS301 compares the fourth data, the second image processing result, with the second data, the first pre-processing image process output result), whether or not the first process uses information(paragraph 94 discloses the details of the first obscuring processing on the first pre-processing images is obtained; therefore the level of obscuring determines whether the first process stores/uses the sensitive information).
Tanigawa is silent in teaching determining whether or not the first process uses sensitive information.
Sasaki teaches a first process that perform storage processing (paragraph 38), and determining whether or not the first process uses sensitive information (paragraphs 18 and 38 disclose determination means that determines whether the secret information is necessary by the first processing means).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claim invention to modify Tanigawa’s processing program with Sasaki’s teaching of determination means to prevent unauthorize access to the data (paragraphs 11, 13-14 of Sasaki).

As to claim 10, the combination of Tanigawa in view of Sasaki teach wherein the processor is further configured to: in a case where the second data is different from 25the fourth data(Tanigawa: Figure 10, stepS301 compares the fourth data, the second image processing result, with the second data, the first pre-processing image process output. When it is determined that the second image processing on the second image data is complete and hence different from the first pre-processing data, step s303 is executed, which involves obtaining information regarding  first and second obscuring processing. Paragraph 94 discloses the first obscuring processing on the first pre-processing images is obtained and the level of obscuring determines whether there is sensitive information in the first pre-processing data that was stored), determine that the first process uses 89Fujitsu Ref. No. 19-01701 the sensitive information(Sasaki: claim 1 and paragraphs 15 and 18 disclose determination means that determines the secret information is necessary by the first processing means).

As to claim 12, the combination of Tanigawa in view of Sasaki teach wherein the processor is further configured to: receive instruction of the first process on the first data(Tanigawa: paragraph 28 discloses the pre-processing image data  are stored in the pre-processing image data accumulator; paragraph 29 discloses the controller controls the data accumulator and executes instructions which entails retrieving data from the pre-processing image data accumulator); and in a case where the first process does not use the sensitive information(Sasaki: claim 1 discusses processing is executed when the sensitive information is not necessary “ 2 processing unit that executes processing for the request when it is determined that the processing based on the intra-company confidential information is not necessary by the determination unit, see also paragraph 18 which recites “ when it is determined that processing based on the internal secret information Is not necessary”), output information related to the second process to delete the sensitive information from the first data or execute the second process on the first data(Sasaki: paragraph 18 which recites “ when it is determined that processing based on the internal secret information Is not necessary, a 2 processing step for executing processing for the request is executed”).

Claims 3, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa et al US 20180113997 (hereinafter Tanigawa) in view of Sasaki JP 2011076504 English Machine Translation (hereinafter Sasaki) in further view of Dodke et al US 10079835 (hereinafter Dodke).

As to claim 3, the combination of Tanigawa in view of Sasaki teach all the limitations recited in claim 1 above. The combination of Tanigawa in view of Sasaki further teach: the process further comprising receiving instruction of the first process on the first data (Tanigawa: paragraph 28 discloses the pre-processing image data  are stored in the pre-processing image data accumulator; paragraph 29 discloses the controller controls the data accumulator and executes instructions which entails retrieving data from the pre-processing image data accumulator).
The combination of Tanigawa in view of Sasaki do not teach and in a case where the first process uses the sensitive information, outputting an alert.
Dodke teaches and in a case where the first process uses the sensitive information, outputting an alert (column 14, lines 36-41 discloses the graphical user interface may include a warning prompt and/or a sensitive data prompt that warns a user that a specified application is attempting to output the sensitive data).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claim invention to modify Tanigawa’s processing program in view Sasaki’s teaching of determination means with Dodke’s teaching of an alert such that the user can readily ascertain whether the output of the data object should be permitted (column 14, lines 49-51 of Dodke).

As to claim 7, the combination of Tanigawa in view of Sasaki teach all the limitations recited in claim 5 above. The combination of Tanigawa in view of Sasaki further teach further comprising: 15at the computer, receiving instruction of the first process on the first data(Tanigawa: paragraph 28 discloses the pre-processing image data  are stored in the pre-processing image data accumulator; paragraph 29 discloses the controller controls the data accumulator and executes instructions which entails retrieving data from the pre-processing image data accumulator).
The combination of Tanigawa in view of Sasaki do not teach and in a case where the first process uses the sensitive information, outputting an alert.
Dodke teaches and in a case where the first process uses the sensitive information, outputting an alert (column 14, lines 36-41 discloses the graphical user interface may include a warning prompt and/or a sensitive data prompt that warns a user that a specified application is attempting to output the sensitive data).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claim invention to modify Tanigawa’s processing program in view Sasaki’s teaching of determination means with Dodke’s teaching of an alert such that the user can readily ascertain whether the output of the data object should be permitted (column 14, lines 49-51 of Dodke).

As to claim 11, the combination of Tanigawa in view of Sasaki teach all the limitations recited in claim 9 above. The combination of Tanigawa in view of Sasaki further teach wherein the processor is further configured u to: receive instruction of the first process on the first data(Tanigawa: paragraph 28 discloses the pre-processing image data  are stored in the pre-processing image data accumulator; paragraph 29 discloses the controller controls the data accumulator and executes instructions which entails retrieving data from the pre-processing image data accumulator).
The combination of Tanigawa in view of Sasaki do not teach and in a case where the first process uses the sensitive information, outputting an alert.
Dodke teaches and in a case where the first process uses the sensitive information, outputting an alert (column 14, lines 36-41 discloses the graphical user interface may include a warning prompt and/or a sensitive data prompt that warns a user that a specified application is attempting to output the sensitive data).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claim invention to modify Tanigawa’s processing program in view Sasaki’s teaching of determination means with Dodke’s teaching of an alert such that the user can readily ascertain whether the output of the data object should be permitted (column 14, lines 49-51 of Dodke).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/Examiner, Art Unit 2437      

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437